Breese, J. All the questions presented by this record have been decided by this court. In the case of Prettyman v. The Supervisors of Tazewell County, 19 Ill. 406, which was an application similar to this, for the exercise of the restraining power of the court, we held that the legislature had the constitutional right to authorize counties, towns and cities to aid in the construction of railroads, by lending their credit, in the form of bonds, or by taking stock in the roads. That a complaint of fraud in the election, or the question of taking stock or issuing bonds, must be made in apt time, and before any rights have accrued under the election. To the same effect, is the case of Robertson v. The City of Rockford et al., 21 Ill. 451; Johnson v. The County of Stark, 24 id. 75, and Perkins v. Lewis et al., id. 208. We see nothing in this case to take it out of the ruling in these cases. The court should have sustained the demurrer and dismissed the bill, as it is without merits. The decree of the court below is reversed, and the bill dismissed. Decree reversed, and bill dismissed.